


Exhibit 10.16d

 

THIRD AMENDMENT
TO THE
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
KAR Holdings II, LLC

 

This Third Amendment to the Second Amended and Restated Limited Liability
Company Agreement of KAR Holdings II, LLC (this “Amendment”), effective as of
February 27, 2012, amends the Second Amended and Restated Limited Liability
Company Agreement of KAR Holdings II, LLC, dated April 20, 2007, as amended by
the First Amendment thereto, dated December 10, 2009 and the Second Amendment
thereto, dated as of December 15, 2009 (as the same may be amended from time to
time, the “Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the meanings given such terms in the Agreement.

 

WHEREAS, in connection with the execution of that certain employment agreement,
dated as of the date hereof, between James P. Hallett (“Hallett”) and KAR
Auction Services, Inc. (the “Hallett Employment Agreement”), the undersigned,
constituting all of the Investor Members of the Company, desire to amend the
Agreement to make certain modifications to the treatment of Hallett’s Operating
Units and Value Units in connection with a termination of his employment so that
the provisions of the Agreement (as amended hereby) are consistent with the
provisions of the Hallett Employment Agreement.

 

NOW THEREFORE, in accordance with Section 14.10 of the Agreement and for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the undersigned, constituting
all of the Investor Members, hereby agree as follows:

 

1.             Amendment.  Article VII of the Agreement is hereby amended by
adding a new Section 7.5 of the Agreement, which new Section 7.5 of the
Agreement shall read in its entirety as follows:

 

“Section 7.5          Consequences of Hallett Employment Termination.  In
accordance with the terms and conditions of the Hallett Employment Agreement,
the Company has determined to modify the terms of the Override Units held by
Hallett (or his estate and/or beneficiaries) in a manner that is more favorable
to Hallett.  Therefore, notwithstanding anything to the contrary contained in
this Agreement (including, without limitation, any provisions of this Agreement
that provide for the forfeiture of Override Units if Hallett, as a Management
Member, becomes an Inactive Management Member), if Hallett ceases to provide
services to the Company or one of its Subsidiaries in connection with the
termination of employment of Hallett (i) for any reason (other than Cause), then
all of the Operating Units held by Hallett (or his estate and/or beneficiaries)
shall be retained (and not forfeited) by Hallett and following such termination
shall be considered Retainable Operating Units, but such Operating Units shall
otherwise remain subject to the terms and conditions of this Agreement (except
that Section 12.4 hereof shall not apply in respect of

 

--------------------------------------------------------------------------------


 

the Operating Units so retained (and not forfeited) by Hallett), (ii) for any
reason (other than Cause or a termination by Hallett without Good Reason), then
all of the Value Units held by Hallett (or his estate and/or beneficiaries)
shall be retained (and not forfeited) by Hallett, but such Value Units shall
otherwise remain subject to the terms and conditions of this Agreement (except
that Section 12.4 hereof shall not apply in respect of the Value Units so
retained (and not forfeited) by Hallett), (iii) as a result of a termination by
Hallett without Good Reason, then all of the Value Units held by Hallett (or his
estate and/or beneficiaries) shall be forfeited (and not retained) by Hallett,
and (iv) for Cause, then all of the Override Units held by Hallett (or his
estate and/or beneficiaries) shall be forfeited (and not retained) in accordance
with Section 7.2(a) of this Agreement.”

 

2.             Headings.  Headings in this Amendment are for convenience of
reference only, and shall neither limit nor amplify the provisions of this
Amendment.

 

3.             Continuation of Agreement.  Except as otherwise expressly
provided herein, all of the terms and provisions of the Agreement shall remain
in full force and effect and this Amendment shall not amend or modify any other
rights, powers, duties, or obligations of any party to the Agreement.

 

4.             Complete Agreement.  This Amendment and the Hallett Employment
Agreement contains the entire agreement between the parties hereto with respect
to the matters contained herein and supersedes and replaces any prior agreement
between the parties with respect to the matters set forth in this Amendment.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts and any such counterparts may be transmitted by facsimile
transmission, and each of such counterparts, whether an original or a facsimile
of an original, shall be deemed to be an original and all of such counterparts
together shall constitute a single agreement.

 

[Signatures appear on the following page.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto executed this Amendment as of the
date first above written.

 

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.

 

 

 

By:

GS ADVISORS VI, L.L.C., its General Partner

 

 

 

 

By:

/s/ Sanjeev Mehra

 

 

Name: Sanjeev Mehra

 

 

Title: Vice President

 

 

 

 

 

GS CAPITAL PARTNERS VI GMBH & CO. KG

 

 

 

By:

GS ADVISORS VI, L.L.C., its Managing Limited Partner

 

 

 

 

By:

/s/ Sanjeev Mehra

 

 

Name: Sanjeev Mehra

 

 

Title: Vice President

 

 

 

 

 

GS CAPITAL PARTNERS VI FUND, L.P.

 

 

 

By:

GSCP VI ADVISORS, L.L.C., its General Partner

 

 

 

 

By:

/s/ Sanjeev Mehra

 

 

Name: Sanjeev Mehra

 

 

Title: Vice President

 

 

 

 

 

 

GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.

 

 

 

By:

GSCP VI OFFSHORE ADVISORS, L.L.C.

 

 

its General Partner

 

 

 

 

By:

/s/ Sanjeev Mehra

 

 

Name: Sanjeev Mehra

 

 

Title: Vice President

 

Signature Page —Third Amendment to Second Amended and Restated Limited Liability
Company Operating Agreement

 

--------------------------------------------------------------------------------


 

 

KELSO INVESTMENT ASSOCIATES VII, L.P.

 

 

 

By:

Kelso GP VII, L.P., its General Partner

 

 

 

 

By:

Kelso GP VII, LLC, its General Partner

 

 

 

 

By:

/s/ James J. Connors, II

 

 

Name: James J. Connors, II

 

 

Title: Managing Member

 

 

 

 

 

 

KEP VI, LLC

 

 

 

By:

/s/ James J. Connors, II

 

 

Name: James J. Connors, II

 

 

Title: Managing Member

 

 

 

 

 

 

AXLE HOLDINGS II, LLC

 

 

 

By:

/s/ Church M. Moore

 

 

Name: Church M. Moore

 

 

Title: Vice President

 

 

 

 

 

 

VALUEACT CAPITAL MASTER FUND, L.P.

 

 

 

By: VA Partners I, LLC, its General Partner

 

 

 

 

By:

/s/ George F. Hamel, Jr

 

 

Name: George F. Hamel, Jr.

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

PCAP KAR LLC

 

 

 

By:

/s/ David Ament

 

 

Name: David Ament

 

 

Title: President

 

Signature Page —Third Amendment to Second Amended and Restated Limited Liability
Company Operating Agreement

 

--------------------------------------------------------------------------------

 
